NUMBER 13-08-00176-CR

 COURT OF APPEALS

	THIRTEENTH DISTRICT OF TEXAS

	CORPUS CHRISTI - EDINBURG



TAMMY LOU MASON,	Appellant,

	v.

THE STATE OF TEXAS,	Appellee.



	On appeal from the 36th District Court
	of San Patricio County, Texas.



 MEMORANDUM OPINION

 Before Chief Justice Valdez and Justices Garza and Benavides
Memorandum Opinion Per Curiam

Pursuant to a plea bargain, appellant, Tammy Lou Mason, pleaded guilty to
delivery of cocaine in trial court cause number S-08-3047-CR, appealed to this Court as
appellate cause number 13-08-00176-CR.  The trial court has certification that this "is a
plea-bargain case, and the defendant has NO right of appeal."  See Tex. R. App. P.
25.2(a)(2).  
On April 4, 2008, this Court notified appellant's counsel of the trial court's
certification and ordered counsel to: (1) review the record; (2) determine whether
appellant has a right to appeal; and (3) forward to this Court, by letter, counsel's findings
as to whether appellant has a right to appeal, or, alternatively, advise this Court as to
the existence of any amended certification.
On May 14, 2008, counsel responded and stated that the trial court erroneously
certified that Appellant did have a right to appeal, but subsequently executed a
corrected trial court certification indicating that this was a plea bargain case and that
appellant did not have the right of appeal. 
The Texas Rules os Appellate Procedure provide that an appeal must be
dismissed if the trial court's certification does not show that the defendant has the right
of appeal.  Tex. R. App. P. 25.2(d); see Tex. R. App. P. 37.1, 44.3, 44.4.  Accordingly,
this appeal is dismissed.  Any pending motions are denied as moot. 
 
								PER CURIAM

Do not publish.  
Tex. R. App. P. 47.2(b).

   Memorandum Opinion delivered and  
   filed this the 5th day of June, 2008.